DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a comparator arranged to perform the comparison of the value of the feedback signal to the set point value” (emphasis added) and “a sum block arranged to determine the difference between the value of the feedback signal and the set point value” (emphasis added), as recited in claims 5 and 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 recited “a sum block”. Also, claim 5 includes recitation “a comparator”, as shown in claims 4 and 11, because claims 5 and 12 depend on claims 4 and 11, respectively. Claims 5 and 12 are indefinite because both a comparator and a sum block” are arranged to do the same function “determine the difference between the value of the feedback signal and the set point value”. It is unclear that the recitations “a comparator” and “a sum block” are the same or different.  The clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salsbury et al (hereinafter Salsbury, US 2019/0146423 A1).
For claim 1, Salsbury discloses a closed loop control system for controlling a plant (Fig. 4 of Salsbury discloses a closed loop control system 200 for controlling a plant 204 – see Salsbury, Fig. 4, paragraphs [0005], [0057] and [0061]), the control system comprising:
a controller comprising an input arranged to receive a feedback signal from the plant (Fig. 4 of Salsbury discloses a controller 201 comprising an input arranged to receive a feedback signal y from the plant 204 – see Salsbury, Fig. 4, paragraph [0005]), the controller being arranged to compare a value of the feedback signal to a set point value and to produce an error signal that is at least partially dependent on a difference between the value of the feedback signal and the set point value (Fig. 4 of Salsbury discloses the controller 201 being arranged to compare a value of the feedback signal y to a set point r via subtractor element 206 and to produce an error signal e that is at least partially dependent on a difference between the value of the feedback signal y and the set point value  r – see Salsbury, Fig. 4, paragraphs [0005], [0059] and [0062]), the controller further comprising an output arranged to supply the error signal to the plant (Fig. 4 of Salsbury discloses the controller 201 which further comprising an output arranged to supply the error signal e to the plant 204 – see Salsbury, Figs. 3 and 4, paragraphs [0005], [0055]-[0056] and [0059];
a monitor arranged to compare a value of the error signal produced by the controller to a threshold value (Fig. 4 of Salsbury discloses a monitor arranged to compare a value of the error signal e produced by the controller 201 to a threshold value – see Salsbury, Fig. 4, paragraph [0013]);
wherein the monitor is further arranged produce a warning signal when the value of the error signal exceeds the threshold value for a period of time greater than a predetermined period (see Salsbury, paragraph [0013]).
For claim 4, Salsbury discloses the closed loop control system as claimed in claim 1, comprising a comparator arranged to perform the comparison of the value of the feedback signal to the set point value (Fig. 4 of Salsbury discloses a comparator 206 arranged to perform the comparison of the value of the feedback signal y to the set point value r – see Salsbury, Fig. 4, paragraphs [0005], [0059] and [0062]).
For claim 5, Salsbury discloses the closed loop control system as claimed in claim 4, comprising a sum block arranged to determine the difference between the value of the feedback signal and the set point value (Fig. 4 of Salsbury discloses a sum block 206 arranged to determine the difference between the value of the feedback signal y and the set point value r --  see Salsbury, Fig. 4, paragraphs [0005], [0059] and [0062]).
For claim 7, Salsbury discloses a closed loop controlled plant system (Fig. 4 of Salsbury discloses a closed loop control system 200 – see Salsbury, Fig. 4, paragraphs [0005], [0057] and [0061]) comprising:
a plant arranged to receive an input signal and to provide an output signal at least partially dependent on the input signal (see Salsbury, Figs. 3-4, paragraphs [0054]-[0055] and [0059]):
a controller comprising an input arranged to receive a feedback signal derived from the output signal produced by the plant, the controller being arranged to compare a value of said feedback signal to a set point value and to produce an error signal that is at least partially dependent on a difference between the value of the feedback signal and the set point value, the controller further comprising an output arranged to supply said error signal to the plant (see explanation in claim 1 above);
a monitor arranged to compare a value of the error signal produced by the controller to a threshold value (see explanation in claim 1 above);
wherein the monitor is further arranged produce a warning signal when said value of the error signal exceeds the threshold value for a period of time greater than a predetermined period (see explanation in claim 1 above).
For claim 11, Salsbury discloses the closed loop controlled plant system as claimed in claim 7, comprising a comparator arranged to perform the comparison of the value of the feedback signal to the set point value (see explanation in claim 4 above).
For claim 12, Salsbury discloses the closed loop controlled plant system as claimed in claim 11, comprising a sum block arranged to determine the difference between the value of the feedback signal and the set point value (see explanation in claim 5 above).
Claim 14 is "method" claim which is either same or similar to that of the "a closed loop control system" claim 1. Explanation is omitted
For claim 15, Salsbury discloses a non-transitory computer-readable medium comprising instructions that, when executed by a suitable processor, carry out a method of controlling a plant in closed loop (see Salsbury, Figs. 5 and 7, paragraphs [0067]-[0071] and [0115]), the method comprising:
receiving a feedback signal from the plant (see explanation in claim 14 above);
comparing a value of said feedback signal to a set point value (see explanation in claim 14 above);
producing an error signal that is at least partially dependent on a difference between the value of the feedback signal and the set point value (see explanation in claim 14 above);
supplying said error signal to the plant (see explanation in claim 14 above);
comparing a value of the error signal to a threshold value (see explanation in claim 14 above); and
producing a warning signal when the value of the error signal exceeds the threshold value for a period of time greater than a predetermined period (see explanation in claim 14 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Salsbury et al (hereinafter Salsbury, US 2019/0146423 A1).
For claim 2, Salsbury discloses the closed loop control system as claimed in claim 1, wherein the monitor comprises a timer arranged to measure a period in which the value of the error signal exceeds the threshold value and to compare the measured period to the predetermined period (Salsbury is silent for disclosing a timer arranged to measure a period in which the value of the error signal exceeds the threshold value and to compare the measured period to the predetermined period. However, Salsbury discloses “the method includes estimating a value of the normalized performance index expected to occur when a setpoint error of a predetermined magnitude has persisted for a predetermined duration”, on paragraph [0019], lines 1-4, which indicates measuring a period in which the value of the error signal exceeds the threshold value and to compare the measured period to the predetermined period--see Salsbury, paragraphs [0017]-[0019]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Salsbury to include a timer arranged to measure a period in which the value of the error signal exceeds the threshold value and to compare the measured period to the predetermined period for purpose of controlling system accurately).
For claim 3, Salsbury discloses the closed loop control system as claimed in claim 1, wherein the monitor comprises a low pass filter, wherein the low pass filter is arranged to produce an average of the error signal over a time window as the value of the error signal that is compared to the threshold value 
For claim 8, Salsbury discloses all limitations as applied to claim 7 above. Salsbury discloses the claimed invention including the closed loop control system except for multiple independent closed loop controlled plant system. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to obtain several independent closed loop controlled plant systems by replicating several times the same loop architecture, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Speak differently, one or more further plants, one or more further controllers and one or more further monitors are a duplication of the one plant, one controller and one monitor, respectively.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include combinations in one closed loop control system configuration formed with at least one or more further closed loop control systems for purpose of controlling more closed loop control system successfully), further comprising:

one or more further controllers each comprising a respective input arranged to receive a respective feedback signal derived from the output signal produced by the respective plant connected to said controller, each controller being arranged to compare a value of the respective feedback signal to a respective set point value and to produce a respective error signal that is at least partially dependent on a difference between the value of the respective feedback signal and the set point value of that controller, each controller further comprising an output arranged to supply said error signal to the respective plant;
one or more further monitors each arranged to compare a value of the error signal produced by a respective controller to a respective threshold value (see explanation in claim 7 above);
wherein each monitor is further arranged produce a respective warning signal when said value of the respective error signal exceeds the corresponding threshold value for a period of time greater than a respective predetermined period (see explanation in claim 7 above).
For claim 9, Salsbury discloses the closed loop controlled plant system as claimed in claim 7, wherein the monitor comprises a timer arranged to measure a period in which the value of the error signal exceeds the threshold value and to compare the measured period to the predetermined period (see explanation in claim 2 above).
For claim 10.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Salsbury et al (hereinafter Salsbury, US 2019/0146423 A1) in view of Applicant’s Admitted Prior Art (hereinafter, “Admission”)
For claims 6 and 13, Salsbury is silent for disclosing an inverter arranged to invert the feedback signal and a sum block arranged to add the value of the inverted feedback signal to the set point value to determine the difference between the value of the feedback signal and the set point value. However, Applicant has admitted, that is well known in the art, an inverter arranged to invert the feedback signal and a sum block arranged to add the value of the inverted feedback signal to the set point value to determine the difference between the value of the feedback signal and the set point value (Fig. 1 of Admission discloses an inverter 10 arranged to invert the feedback signal y(s) and a sum block 8 arranged to add the value of the inverted feedback signal to the set point value x(s) to determine the difference ε(s) between the value of the feedback signal and the set point value – see Admission, Fig. 1, paragraph [0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Salsbury to include an inverter as teaching Admission for purpose of improving stability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846